Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 1, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-19 remain pending in this application.

Changes in Status Modifier
	It is noted that claims 2 and 3 respectively have “Original” and “Previously Presented” as their respective status modifiers, although both claims have been amended to recite “at least one mesoporous oxide matrix”, to endure continuity and basis throughout the claims.  To expedite prosecution, the status modifiers of claims 2 and 3 are interpreted as “Currently Amended”.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 16, 2018.

Allowable Subject Matter
Claims 1-19 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed catalyst comprising at least the element tantalum, and at least one mesoporous oxide matrix based on silica that has undergone an acid wash, wherein said matrix comprises at least 90% by weight of silica before washing, wherein the mass of tantalum is in the range 0.1 to 30% of the mass of said mesoporous oxide matrix, wherein said wash is carried out by contacting with an organic acid that is nitric acid, sulfuric acid, or hydrochloric acid, at a concentration in the range 0.05 M to 3 M, at a temperature in the range 0°C to 120°C and with a contact time in the range 10 min to 10 h.
The closest art of record, Ryu (U. S. Patent Publication No. 2009/0178955), teaches away from Applicants’ claimed invention in that this reference does not teach or suggest treatment of the at least one mesoporous oxide matrix with either nitric acid, sulfuric acid, or hydrochloric acid.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 11, 2021